Title: To Alexander Hamilton from James McHenry, 25 May 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, May 25, 1799. “I enclose you the Proceedings of two Garrison Courts Martial.… The rules and Articles of War, do not it is supposed, require, a reference to the Secretary of War, or to the President in any instance, of the proceedings of a Garrison Court Martial, for approval or otherwise. It is only the Sentence of a General Court Martial, when capital, that is to be with the proceedings of the court transmitted for the Presidents approval or otherwise of the sentence, and the Proceedings of such higher Courts, in all cases, to be transmitted, and kept in the War Office, in order to the parties obtaining copies thereof, whether convicted, or acquitted. I wish Officers could be generally impressed with an opinion, that the business of my department is sufficiently extensive, without adding to it, what does not properly belong to it. As the Sentences of the Garrison courts, whose proceedings are enclosed, are understood not to have been executed, You will please, give such orders respecting them, as you may think proper.”
